BETTS, District Judge.
The above property having been captured as prize of war, and transmitted to this district, and here libelled, June 16, 1862, by the government, for adjudication in eight distinct actions, and having been further proceeded against by regular course of practice to an interlocutory decree for the sale of the property, under which the marshal made public disposal thereof, July 26th thereafter, for the sum of $66,447.90, and the claimant having, October 23d subsequently, on leave of the court, interposed his defences, by claim and answer, to the several actions, and the issues thereby formed between the parties having been brought to hearing on motion of the libellants, November 23, 1862, and this court having, on due considerations of the pleadings, proofs, and allegations in the causes, rendered judgments and decrees in the said suits January 5, 1803, condemning the whole of the said prize property arrested therein to forfeiture, and appeals having been thereafter taken from the decisions so made in this court to the circuit court in this district, wherein such proceedings were had that, in July, 1864, orders and decrees were rendered and perfected of record in the appellate court, reversing the decrees made by this court upon the matters appealed from, and decreeing and adjudging a restoration to the claimants, in entirety, of the prize property condemned as forfeited by the decrees of this court, which judgments of the circuit court were thereupon executed and carried into full effect, by order of the said appellate court, bearing date • July 12, 1864, thereupon, subsequent and consequent to the before mentioned proceedings, Robert L. Ward and Walter S. Gove, composing the firm of Ward &■ Gove, warehousemen, transacting business in the city of New York, presented to this court, for adjustment and allowance by this court, with notice to, and consent of, the district attorney, their-bill of charges for their services and expenditures in behalf of the libellants, in respect to the aforesaid property, which services had been theretofore rendered under the official employment of the officers of the court, during the pendency of the aforesaid actions therein, and between the 17th of April, 1862, and the 26th of July, 1862, and in pursuance of the authority of the second section of the act of congress in relation to the administration of the law of prize, approved March 25, 1S62 (12 Stat. 374), praying the court to *437allow to them their costs and charges, and such relief and remedy for the recovery thereof as may be authorized by law. Copies of said application to the court, and of the evidence supporting their claim, were served, with notice of the motion, prior to its being made, upon the marshal and district attorney. No objection was interposed by either of those officers to the application. On the same day the court ordered a reference of the application, with the bill of charges and disbursements aforesaid, to be made to the prize commissioners, to examine the said bill of charges and proofs, and report to the court the sum justly and reasonably allo-wable thereupon. On the 4th of November instant, the said commissioners reported that “the account is just and true, and that the sum of $7,619, being the whole amount thereof, is justly and reasonably due to said Ward & Gove thereupon.” I accordingly, upon the aforesaid report and opinion, adjust and allow the said claim for services and expenses at the sum of $7,619 to the said Ward & Gove. The final decree in this cause by the circuit court being for the restitution of the prize' property seized, and there being no money subject to the order of this court in these causes, the costs aforesaid became a charge upon, and payable out of, the fund for defraying the expenses of suits in which the United States is a party or interested, according to the provisions of the fourteenth section of the act to regulate prize proceedings, and for other purposes, approved June 30, 1864 (13 Stat. 311). Order accordingly.